Citation Nr: 0737420	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected varicose veins, currently evaluated as 20 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1974 
to October 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In June 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an increased evaluation for service-
connected varicose veins.

2.  Service connection for a bilateral knee disorder was 
denied by an unappealed September 1983 rating decision.  
Unappealed October 1997 and May 2000 rating decisions did not 
find new and material evidence sufficient to reopen a claim 
for service connection for a bilateral knee disorder.

3.  Evidence associated with the claims file since the 
unappealed May 2000 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a bilateral knee 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
evaluation for service-connected varicose veins have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by the veteran or his authorized 
representative.  38 C.F.R. § 20.204(a).

By a January 2004 rating decision, the RO denied an increased 
evaluation for varicose veins.  In January 2004, the veteran 
filed a notice of disagreement.  In July 2004, the RO issued 
a statement of the case.  In January 2005, the veteran 
perfected the appeal.  38 C.F.R. § 20.202.  In a June 2005 
letter, the veteran expressed his desire to withdraw the 
appeal as to this issue.  This is sufficient to withdraw the 
issue on appeal.  38 C.F.R. § 20.204(b)(1).  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to this issue.  38 C.F.R. § 
20.204(c).  Accordingly, the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to an 
increased evaluation for varicose veins.

Claim to reopen

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a bilateral knee 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a July 2003 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of the evidence and 
information necessary to establish entitlement to the 
underlying claim, there is no prejudice to the veteran 
because the claim for entitlement to service connection for a 
bilateral knee disorder is remanded.  Kent, 20 Vet. App. at 
9-10.  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the claim for 
entitlement to service connection for a bilateral knee 
disorder is remanded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a bilateral knee 
disorder.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In a September 1983 rating decision, the RO denied service 
connection for a bilateral knee disorder because such 
disability preexisted service and was not aggravated thereby.  
The veteran did not perfect an appeal.  The RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  In October 1997 and May 
2000 rating decisions, the RO found there was no new and 
material evidence to reopen the claim.  The veteran did not 
appeal either rating decision.  The RO decisions are final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In July 2003, the veteran filed 
a claim to reopen his claim of entitlement to service 
connection for a bilateral knee disorder.  In a January 2004 
rating decision, the RO did not find new and material 
evidence to reopen the veteran's claim because the evidence 
submitted was not new and did not raise a reasonable 
possibility of substantiating the claim.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the May 
2000 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

Evidence of record at the time of the May 2000 rating 
decision includes the veteran's service medical records, 
which showed multiple bilateral knee complaints.  The 
assessments included knee pain of unknown etiology, torn 
medical meniscus, knee strain, and chondromalacia patella.  
The service entrance examination noted normal lower 
extremities.  In a May 1975 service record, the veteran 
reported knee trauma, 5 years prior.  Also of record was an 
August 1983 VA examination that assessed rule out internal 
derangement and lateral meniscus.  The examiner found that 
the knee disorder was likely congenital, but that arthroscopy 
was necessary to make that determination.  VA medical records 
from December 1983 through September 1999 assessed knee pain, 
questionable lateral knee strain, and degenerative joint 
disease.  In a July 1999 VA examination, the veteran reported 
knee pain since service.  The diagnosis was bilateral knee 
pain.  The examiner found that arthroscopy was required to 
determine if the knee disorder was congenital.  At a 
September 1999 RO hearing, the veteran testified that he had 
no knee problems prior to service.  A November 1999 magnetic 
resonance imagining report assessed meniscus tears and 
degenerative joint disease.  

Evidence submitted after the May 2000 rating decision 
includes a January 2002 private medical record, in which a 
private physician opined that the veteran's knee disorder was 
worsened by active duty.  The assessment was degenerative 
joint disease.  Also of record were 2004 private records that 
assessed knee pain and degenerative joint disease.  At the 
March 2004 RO hearing, the veteran testified that he had knee 
problems beginning in service.  A June 2004 VA medical record 
assessed knee pain.

The Board has reviewed the evidence received since the May 
2000 rating decision and has determined that the evidence is 
new, as it was not of record at the time of the decision.  
The evidence is also material because it relates to the 
reason for the initial denial of service connection - 
evidence of inservice aggravation of a knee injury.  The 
private medical opinion, presumed credible, suggests that the 
veteran's knee problems were worsened by active service.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This 
evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim for service connection for a 
bilateral knee disability is reopened.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected varicose veins is dismissed.  

New and material evidence having been received, the claim for 
entitlement to service connection for a bilateral knee 
disability is reopened; the claim is granted to this extent 
only.


REMAND

VA is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, there is evidence of a current bilateral 
knee disorder, evidence of multiple inservice knee complaints 
and diagnoses, and indications that the knee disorder was 
either related to or aggravated by service.  Accordingly, 
remand is required for an examination.  

The Board finds that remand is required regarding the claim 
for entitlement to service connection for a bilateral knee 
disorder because the examination of record is insufficient 
upon which to base an appellate decision.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Once any additional records are on 
file, the RO must provide the veteran with 
an orthopedic examination.  The entire 
claims file must be made available and 
reviewed by an appropriate VA examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must provide 
opinions regarding 1) whether there is a 
congenital bilateral knee disorder; 2) if 
there is a congenital knee disorder, 
whether the disorder was aggravated by 
active service; and 3) if the knee 
disorder is not congenital, whether any 
diagnosed knee disability is  related to 
active service, to include the multiple 
inservice bilateral knee complaints and 
diagnoses.  A complete rationale for all 
opinions must be provided.  The examiner 
must provide the bases for the requested 
opinions, to specifically include 
citations to the medical evidence of 
record, including the veteran's service 
medical records.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated, 
taking into account the provisions of 
38 U.S.C.A. § 1111 (West 2002), 38 C.F.R. 
§ 3.304(b) (2007), and Wagner v. Principi, 
370 F.3d 1089, 1093 (Fed. Cir. 2004).  If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


